DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 17 is objected to because of the following informalities:  on lines 2-3, in order to improve clarity, as best understood by the Examiner, “wherein the partition tree comprises subblocks obtained by splitting the third block being directly coded with no further splitting” should be “wherein the partition tree comprises subblocks, obtained by splitting the third block, being directly coded with no further splitting”. As best understood by the Examiner, the intent of the amendment is to have the subblocks being directly coded, not the third block itself as currently written. 

Claims 18 and 19 are objected to because of the following informalities:  5 lines from the bottom, as best understood by the Examiner, there is a typo as “splitting” should be “split” to match the other limitations in the claim.  

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/129,029 in view of Ma et al. (“Description of Core Experiment: Partitioning”, JVET-J1021, April 2018) and Cheon (U.S. 2014/0294084). Ma was cited in the Applicant’s IDS dated 3/5/21. 

Current Application
17/129,029 Co-Pending Application
Claim 1
Claim 1
1. A method for coding video data, comprising: determining, for a conversion between a picture of a video and a bitstream of the video, that a first block of a picture segment covers at least one region that is outside a border of the picture segment, wherein the picture segment represents one of a plurality of segments into which the picture is segmented, wherein a size of the first block is M x N pixels; selecting a second block of size K x L pixels, wherein (K < M and L < N) or (K < M and L < N), wherein the second block falls entirely within the picture segment and wherein the second block is used as a largest coding unit, a leaf coding block, or a coding tree block; selecting a third block of size K' x L' pixels by padding one or both dimensions of the second block, wherein K' is set to 2a, wherein 2a ≥ K and 2a-1 < K and/or wherein L' is set to 2b, wherein 2b ≥ L and 2b-1 < L, and the third block is another largest coding unit, another leaf coding block or another coding tree block; and splitting, using a partition tree selected from quadtree (QT), extended quadtrees (EQT), quadtree plus binary tree (QTBT), ternary tree (TT) or binary tree (BT), the third block, wherein the partition tree is selected based on the size of the third block, wherein the padding comprises a mirrored repetition or a motion-compensation based samples.
1. A method of coding video data, comprising: determining, for a conversion between a picture of a video and a bitstream representation of the video, that a first block of a picture segment covers at least one region that is outside a border of the picture segment, wherein the picture segment represents one of a plurality of segments into which the picture is segmented, wherein a size of the first block is M x N pixels; selecting a second block of size K x L pixels, wherein (K < M and L < N) or (K < M and L < N) and the second block falls entirely within the picture segment; splitting, using a partition tree, the second block, wherein the partition tree is based on the size of the second block, wherein the second block is split into sub-blocks without an indication of the splitting; and performing the conversion based on the determining.

Claim 7

7. The method of claim 1, further comprising: selecting a third block of size K' x L' pixels by padding one or both dimensions of the second block, wherein K < K' and L < L', and wherein the size of the third block is backward compatible with a video coding standard, and wherein the third block is a largest coding unit, a leaf coding block or a coding tree block.


	The instant application’s second block being used as a largest coding unit, a leaf coding block, or a coding tree block and a partition tree based on the size of the third block are additional features.
	However, Ma teaches a method wherein the second block being used as a largest coding unit, a leaf coding block, or a coding tree block (Ma p. 4, section 3 and p. 5 section 3.1.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the co-pending application’s method with the missing limitations as taught by Ma to create a more flexible partitioning structure (Ma p. 4, section 3 and p. 5 section 3.1.1).
	As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a more flexible partitioning structure.

	The instant application’s K' is set to 2a, wherein 2a ≥ K and 2a-1 < K and/or wherein L' is set to 2b, wherein 2b ≥ L and 2b-1 < L, partition tree selected from quadtree (QT), extended quadtrees (EQT), quadtree plus binary tree (QTBT), ternary tree (TT) or binary tree (BT), wherein the partition tree selected based on the size of the third block and mirrored repetition or motion-compensation based sampled padding are additional features.
	However, Cheon teaches a method, apparatus and non-transitory computer readable medium ([0228]):
	wherein K' is set to 2a, wherein 2a ≥ K and 2a-1 < K and/or wherein L' is set to 2b, wherein 2b ≥ L and 2b-1 < L ([0071], fig. 20B and [0203]),
	split, using a partition tree ([0124]) selected from quadtree (QT), extended quadtrees (EQT), quadtree plus binary tree (QTBT), ternary tree (TT) or binary tree (BT), the third block, wherein the partition tree is selected based on the size of the third block ([0071], fig. 3, 6 and fig. 20B), and
	wherein the padding comprises a mirrored repetition ([0200]) or a motion-compensation based samples ([0079]) padding ([0197]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the co-pending application in view of Ma with the missing limitations as taught by Cheon to code images more efficiently (Cheon [0060]).
	As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of coding images more efficiently.

Claims 2-4, 7, 10-17 and 23-26 are also rejected as a result of being dependent on claims 1 and 18-20. Claims 18-20 are rejected based on the same rationale as claim 1.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 14-20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon (U.S. 2014/0294084) in view of Ma et al. (“Description of Core Experiment: Partitioning”, JVET-J1021, April 2018). Ma was cited in the Applicant’s IDS dated 3/5/21.

	Regarding claims 1 and 18, Cheon discloses a method and apparatus for coding video data, the apparatus comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0228]), cause the processor to: 
	determine, for a conversion between a picture of a video and a bitstream of the video ([0055]), that a first block of a picture segment covers at least one region that is outside a border of the picture segment ([0119], figs. 10A, 12A, #1220), wherein the picture segment represents one of a plurality of segments into which the picture is segmented ([0133]), wherein a size of the first block is M x N pixels (fig. 12A, #1220); 
	select a second block of size K x L pixels, wherein (K ≤ M and L<N) or (K<M and L ≤ N), wherein the second block falls entirely within the picture segment ([0116], fig. 12B and Abstract) and wherein the second block is used as a hierarchical coding unit ([0071] and fig. 3); 
	select a third block of size K' x L' pixels by padding one or both dimensions of the second block ([0197]), wherein K' is set to 2a, wherein 2a ≥ K and 2a-1 < K and/or wherein L' is set to 2b, wherein 2b ≥ L and 2b-1 < L ([0071], fig. 20B and [0203]), and the third block is another hierarchical coding unit ([0071] and fig. 3); and 
	split, using a partition tree ([0124]) selected from quadtree (QT), extended quadtrees (EQT), quadtree plus binary tree (QTBT), ternary tree (TT) or binary tree (BT), the third block, wherein the partition tree is selected based on the size of the third block ([0071], figs. 3, 6 and fig. 20B),
	wherein the padding comprises a mirrored repetition ([0200]) or a motion-compensation based samples ([0079]) padding ([0197]). 
	Cheon discloses splitting a block into hierarchical coding units ([0071] and fig. 3). Cheon does not explicitly disclose wherein the second block is used as a largest coding unit, a leaf coding block, or a coding tree block and the third block is another largest coding unit, another leaf coding block or another coding tree block.
	However, Ma teaches wherein the second block is used as a largest coding unit (p. 9, section 3.1.5), a leaf coding block, or a coding tree block and the third block is another largest coding unit, another leaf coding block or another coding tree block (p. 4, section 3 and p. 5 section 3.1.1), and 
	split, using a partition tree selected from quadtree (QT), extended quadtrees (EQT), quadtree plus binary tree (QTBT), ternary tree (TT) or binary tree (BT), the third block, wherein the partition tree is selected based on the size of the third block (p. 6, section 3.1.3, bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cheon’s method and apparatus with the missing limitations as taught by Ma to create a more flexible partitioning structure (Ma p. 4, section 3 and p. 5 section 3.1.1).
	As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of creating a more flexible partitioning structure.

	Regarding claim 2, Cheon in view of Ma teaches the method of claim 1, wherein the conversion comprises encoding the picture into the bitstream (Cheon [0081] and fig. 4). 

	Regarding claim 3, Cheon in view of Ma teaches the method of claim 1, wherein the conversion comprises decoding the picture from the bitstream (Cheon [0084] and fig. 5). 

	Regarding claim 7, Cheon in view of Ma teaches the method of claim 1, wherein the padding the one or both dimensions comprises repeating outermost samples of the second block (Cheon [0200]). 

	Regarding claim 14, Cheon in view of Ma teaches the method of claim 1, wherein the first block is a coding tree unit (CTU), a coding unit (CU), a prediction unit (PU), or a transform unit (TU) (Cheon [0115]). 

	Regarding claims 15 and 24-26, Cheon in view of Ma teaches the method, apparatus and non-transitory computer readable medium of claims 1 and 18-20, wherein a partition tree based on the size of the second block is different from the partition tree selected based on the size of the third block (Cheon figs. 8A, 12B and 20B). 

	Regarding claim 16, Cheon in view of Ma teaches the method of claim 1, wherein the picture segment is a slice or a tile (Cheon [0044]). 

	Regarding claim 17, Cheon in view of Ma teaches the method of claim 1, wherein the partition tree comprises subblocks obtained by splitting the third block (Cheon [0071], fig. 3 and fig. 20B) being directly coded with no further splitting (Cheon [0115]). 

	Regarding claim 19, Cheon in view of Ma teaches a non-transitory computer readable media storing instructions that cause a processor to: determine, for a conversion between a picture of a video and a bitstream of the video, that a first block of a picture segment covers at least one region that is outside a border of the picture segment, wherein the picture segment represents one of a plurality of segments into which the picture is segmented, wherein a size of the first block is M x N pixels; select a second block of size K x L pixels, wherein (K ≤ M and L < N) or (K < M and L ≤ N), wherein the second block falls entirely within the picture segment and wherein the second block is used as a largest coding unit, a leaf coding block, or a coding tree block; select a third block of size K' x L' pixels by padding one or both dimensions of the second block, wherein K' is set to 2a, wherein 2a ≥ K and 2a-1 < K and/or wherein L' is set to 2b, wherein 2b ≥ L and 2b-1 < L, and the third block is another largest coding unit, another leaf coding block or another coding tree block; and splitting, using a partition tree selected from quadtree (QT), extended quadtrees (EQT), quadtree plus binary tree (QTBT), ternary tree (TT) or binary tree (BT), the third block, wherein the partition tree is selected based on the size of the third block, wherein the padding comprises a mirrored repetition or a motion-compensation based samples (see citation and analysis for claims 1 and 18 above). 

	Regarding claim 20, Cheon in view of Ma teaches a method for storing a bitstream of video, comprises: determining, for a conversion between a picture of a video and a bitstream of the video, that a first block of a picture segment covers at least one region that is outside a border of the picture segment, wherein the picture segment represents one of a plurality of segments into which a picture is segmented, wherein a size of the first block is M x N pixels; selecting a second block of size K x L pixels, wherein (K ≤ M and L < N) or (K<M and L ≤ N), wherein the second block falls entirely within the picture segment and wherein the second block is used as a largest coding unit, a leaf coding block, or a coding tree block; selecting a third block of size K' x L' pixels by padding one or both dimensions of the second block, wherein K' is set to 2a, wherein 2a ≥ K and 2a-1 < K and/or wherein L' is set to 2b, wherein 2b ≥ L and 2b-1 < L, and the third block is another largest coding unit, another leaf coding block or another coding tree block; splitting, using a partition tree selected from quadtree (QT), extended quadtrees (EQT), quadtree plus binary tree (QTBT), ternary tree (TT) or binary tree (BT), the third block, wherein the partition tree is selected based on the size of the third block; and generating the bitstream from the current block based on the splitting, wherein the padding comprises a mirrored repetition or a motion-compensation based samples (see remarks and citation and analysis for claims 1 and 18 above).

Claims 4, 10-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon in view of Ma as applied to claim 1 above, and further in view of Chen et al. (U.S. 2010/0086032), hereinafter Chen.

	Regarding claims 4 and 23, Cheon in view of Ma teaches the method and apparatus of claims 1 and 18. Cheon does not explicitly disclose wherein the size of the second block is backward compatible with a video coding standard.
	However, Chen teaches, wherein the size of the second block is backward compatible with a video coding standard (Chen [0206]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and apparatus taught by Cheon in view of Ma with the missing limitations as taught by Chen to ensure backwards-compatibility with existing coding standards (Chen [0120]).
	As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of ensuring backwards-compatibility with existing coding standards.

	Regarding claim 10, Cheon in view of Ma and Chen teaches the method of claim 1, further comprising: determining that the size of the second block is not backward compatible with a video coding standard (Chen [0206] and [0120]). 
	The same motivation and analysis for claim 4 applies to claim 10.

	Regarding claim 11, Cheon in view of Ma and Chen teaches the method of claim 1, further comprising entropy coding the partition tree using context-adaptive binary adaptive coding (CABAC) (Chen [0140]). 
	The same motivation and analysis for claim 4 applies to claim 11.

	Regarding claim 12, Cheon in view of Ma and Chen teaches the method of claim 4, wherein parameters corresponding to the partition tree are communicated using signaling that is backward compatible with the video coding standard (Cheon [0005] and fig. 6). 

	Regarding claim 13, Cheon in view of Ma and Chen teaches the method of claim 4, wherein the video coding standard includes H.264/AVC (Advanced Video Coding) standard, H.265/HEVC (High Efficiency Video Coding) standard, or VVC (Versatile Video Coding) standard (Cheon [0004]). 

Response to Arguments
Applicant's arguments filed 7/12/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.
	Regarding new claims 23-26, citations have been provided based on claims 4 and 15 as the limitations appear to be the equivalent dependent limitations for the other independent claims.
	The Examiner recommends removing some of the “selected from”, “selected”, “one or both”, “and/or” and “or” language as this language broadens the claim limitations under the broadest reasonable interpretation. Further, the Examiner suggests additional amendments based on section 3 (paragraphs [0097]-[0151]) of the Applicant’s Specification as filed.

On pg. 7 of the Applicant’s Response, the Applicant argues that the amendments overcome the previous double patenting rejection.
	The Examiner respectfully disagrees. See double patenting rejection for the amended claims above.

On pgs. 8-11 of the Applicant’s Response, the Applicant argues that the cited prior art does not teach the amended splitting limitations of the independent claims in conjunction with the remaining claim limitations.
	The Examiner respectfully disagrees. As explained above, under the broadest reasonable interpretation of the current claim language, the independent claims only require one of the partition trees. See citations for the amended claims above. Cheon discloses multiple additional partitioning methods such as quadtree and binary tree partitioning ([0071], fig. 3 and fig. 20B). The Applicant cites to paragraph [0199] which describes fig. 20A to argue that Cheon does not disclose the third block limitations of the independent claims. However, the Examiner cited fig. 20B which clearly show smaller regions as a result of padding ([0203]). Therefore, Cheon discloses the amended partitioning limitations.

On pgs. 11-12 of the Applicant’s Response, the Applicant argues that the cited prior art does not teach the amended K’ and L’ limitations of the independent claims in conjunction with the remaining claim limitations.
	The Examiner respectfully disagrees. Under the broadest reasonable interpretation of the claim language, the claim only requires a specific K’ setting or a specific L’ setting, not both as the Applicant argues. Cheon discloses selecting a third smaller 4x8 block by padding and creating smaller regions with a power of 2 based on a boundary of a picture ([0071], [0203] and left half of #2020 of fig. 20B). The smaller block is a hierarchical coding unit which is processed using a partition tree ([0124]). Therefore, Cheon discloses the amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takahashi et al. (U.S. 6,078,694) teaches mirroring employed as a padding function (col. 11, lines 43-45). Lee (U.S. 2019/0313129) discloses extended quadtree, quadtrees, quadtree plus binary tree, ternary tree and binary tree partitioning ([0200]-[0201], [0032] and fig. 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482